Mr. Justice Snyder
delivered the opinion of the court.
Domingo González" Martínez purchased and registered certain real property while he was married to Laura Antonia Vélez. 'He was divorced from his wife in 1937. In 1942 González and his former wife executed a deed to the property. When this deed was presented to the registrar for recordation, he registered it, but stated in the recordation thereof that it was subject to the result of the liquidation of the conjugal partnership.
The exact point involved herein was decided in favor of the Registrar in Pérez v. Registrar, 62 P.R.R. 760, decided January 13, 1944.
For tho reasons given in that opinion, the ruling of the registrar will be affirmed.